Exhibit 10.27
TENTH AMENDMENT OF AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS
     THIS TENTH AMENDMENT OF AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Tenth Amendment”) is entered into as of the 15th day of
March, 2010 (the “Effective Date”), by and among WEST OAHU MALL ASSOCIATES, LLC,
a Hawaii limited liability company (“Seller”); TNP SRT WAIANAE MALL, LLC, a
Delaware limited liability company (“Buyer”); and TITLE GUARANTY ESCROW
SERVICES, INC.
     WHEREAS, Seller and TNP ACQUISITIONS, LLC (“TNP”) entered into that certain
Agreement of Purchase and Sale and Joint Escrow Instructions dated as of
July 13, 2009 (the “Original Purchase Agreement”) pursuant to which Seller
agreed to sell, and TNP agreed to purchase, certain real property located in
Honolulu, Hawaii and more particularly described in the Purchase Agreement (the
“Property”); and
     WHEREAS, Seller and TNP entered into a First Amendment of Purchase and Sale
and Joint Escrow Instructions on July 22, 2009 (“First Amendment”), thereby
amending the Purchase Agreement; and
     WHEREAS, Seller and TNP entered into a Second Amendment of Purchase and
Sale and Joint Escrow Instructions on August 13, 2009 (“Second Amendment”),
thereby amending the Purchase Agreement; and
     WHEREAS, Seller and TNP entered into a Third Amendment of Purchase and Sale
and Joint Escrow Instructions on August 31, 2009 (“Third Amendment”), thereby
amending the Purchase Agreement; and
     WHEREAS, Seller and TNP entered into a Fourth Amendment of Purchase and
Sale and Joint Escrow Instructions on October 15, 2009 (“Fourth Amendment”),
thereby amending the Purchase Agreement; and
     WHEREAS, Seller and TNP entered into a Fifth Amendment of the Purchase and
Sale and Joint Escrow Instructions on November 24, 2009 (“Fifth Amendment”),
thereby amending the Purchase Agreement; and
     WHEREAS, Seller and TNP entered into a Sixth Amendment of the Purchase and
Sale and Joint Escrow Instructions on December 15, 2009 (“Sixth Amendment”),
thereby amending the Purchase Agreement; and
     WHEREAS, Seller and TNP entered into a Seventh Amendment of the Purchase
and Sale and Joint Escrow Instructions on December 23 (“Seventh Amendment”),
thereby amending the Purchase Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, Seller and TNP entered into an Eighth Amendment of the Purchase
and Sale and Joint Escrow Instructions on January 11, 2010 (“Eighth Amendment”),
thereby amending the Purchase Agreement; and
     WHEREAS, Seller and TNP entered into an Ninth Amendment of the Purchase and
Sale and Joint Escrow Instructions on January 18, 2010 (“Ninth Amendment”),
thereby amending the Purchase Agreement; and
     WHEREAS, the Original Purchase Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment and the Ninth
Amendment are hereinafter referred to collectively as the “Purchase Agreement”;
and
     WHEREAS, in accordance with the terms of the Purchase Agreement, the rights
and obligations of TNP have been assigned to and assumed by Buyer pursuant to an
Assignment and Assumption Agreement dated December 14, 2009 between TNP as
assignor and Buyer as assignee;
     WHEREAS, pursuant to the Purchase Agreement, the Closing Date may be
extended to the fifth (5th) calendar day after Buyer’s receipt of written notice
that Bank of America, N.A., a National Banking association, successor by merger
to LaSalle Bank National Association, a national banking association, as Trustee
for Morgan Stanley Capital I Inc., Commercial Mortgage Pass –Through
Certificates, Series 2006-1Q11 (the “Conduit Lender”) has approved Buyer’s
proposed assumption of the Conduit Loan upon terms that are acceptable to Buyer
and Conduit Lender; and
     WHEREAS, pursuant to the Purchase Agreement, such extension of the Closing
Date is not to extend past the Outside Closing Date, defined as March 15, 2010;
and
     WHEREAS, the Conduit Lender has not yet approved the assumption of the
Conduit Loan upon terms that are acceptable to Buyer and it is the intent of the
parties to extend the Outside Closing Date in order to grant the Conduit Lender
and Buyer additional time in which to achieve this goal; and
     WHEREAS, Seller and Buyer therefore desire to amend the Purchase Agreement,
as amended on the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the promises and mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
     1. Outside Closing Date. The Outside Closing Date as defined in Section 1.6
of the Purchase Agreement shall be April 15, 2010.

 



--------------------------------------------------------------------------------



 



     2. Miscellaneous. The Original Purchase Agreement, as modified by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment,
Fifth Amendment, Sixth Amendment, Seventh Amendment, Eighth Amendment, Ninth
Amendment and this Tenth Amendment, constitutes the entire agreement between the
parties hereto with respect to the transactions contemplated herein, and it
supersedes all prior discussions, understandings or agreements between the
parties and may not be contradicted by evidence of any prior or contemporaneous
agreement. The recitals set forth herein above are hereby incorporated into the
Purchase Agreement as if fully set forth as part of the agreement between the
parties hereto. This Tenth Amendment may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. The above Recitals are hereby incorporated by reference.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Tenth Amendment
as of the date first written above.

          SELLER:  WEST OAHU MALL ASSOCIATES, LLC,
A Hawaii limited liability company
      By:   /s/ Faraz Daneshgar         Name:   Faraz Daneshgar        Title:  
      BUYER:  TNP SRT WAIANAE MALL, LLC,
a Delaware limited liability company
      By:   /s/ Anthony W. Thompson         Name:   Anthony W. Thompson         
 

 



--------------------------------------------------------------------------------



 



         

CONSENT OF ESCROW HOLDER
     The undersigned Escrow Holder hereby agrees to (i) accept the foregoing
Tenth Amendment, (ii) be Escrow Holder under said Purchase Agreement and Tenth
Amendment and (iii) be bound by said agreement in the performance of its duties
as Escrow Holder; provided, however, the undersigned shall have no obligations,
liability or responsibility under (i) this Consent or otherwise unless and until
said Agreement, fully signed by the parties, has been delivered to the
undersigned or (ii) any amendment to said Agreement unless and until the same
shall be accepted by the undersigned in writing.

                      DATED:           TITLE GUARANTY ESCROW SERVICES, INC    
 
                                (“Escrow Holder”)      
 
          By:        
 
                   
 
          Its:        
 
             
 
   

 